ROSS, J.,
Concurring.—After obtaining permission of the court, appellant correctly instituted his action in his own name. Thereafter he, in effect, abandoned that action by substituting as the party plaintiff, for himself, the state of Arizona on his relation. Thereupon, on motion of appellee, the court ordered the dismissal of the action for the reason that it had been instituted and was being prosecuted in the name of the state without legal authority having been first obtained. The purpose of the action was to redress a wrong and secure a right peculiarly personal to appellant. In such an action he had no right to use the name of the state, and I am of opinion that the court properly so held in entering the order of dismissal.
After the ease was dismissed the request to amend the title thereof by substituting appellant’s name for the name of the state as plaintiff came too late, and was properly refused. The error of permitting appellant to change his action from a personal one to one by the state on his relation was induced by appellant’s misconception of the law, and on his application, and to sustain his contention on this appeal would result in mulcting the appellee with the costs of both courts, for a mistake of appellant.